IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT NASHVILLE

                                                                     FILED
                                                                       January 7, 2000

                                                                     Cecil Crowson, Jr.
JAMES M. GROSCH,                                 )                 Appellate Court Clerk
                                                 )   C.C.A. NO. M1999-00239-CCA-R3-PC
       Appellant,                                )   (No. 29,862 Below)
                                                 )   COFFEE COUNTY
VS.                                              )
                                                 )   The Hon. L. Craig Johnson
STATE OF TENNESSEE,                              )
                                                 )   (Dismissal of Post-Conviction Petition)
       Appellee.                                 )
                                                 )   AFFIRMED PURSUANT TO RULE 20

                                         ORDER

              This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals Rules. The petitioner opposes the motion. Having reviewed the state’s
motion, the petitioner’s brief and response to the motion, and the record on appeal, the

Court finds that the motion is well taken.



              It appears that on March 17, 1998, the petitioner pled guilty to one count of

burglary of a building, two counts of aggravated burglary, and one count of theft of property
over $1000. Thereafter, on June 7, 1999, the petitioner filed his petition for post-conviction

relief, which the trial court dismissed as outside the statute of limitations.



              The petitioner concedes that this petition for post-conviction relief was filed

outside the statute of limitations. However, he argues that he was under the mistaken

impression that he would be released after serving 30% of his sentence, and therefore, the
statute of limitations should have been tolled until after he served 30% of his sentence.

Accordingly, the petitioner contends that the trial court should not have dismissed his

petition without considering it on the merits.



              Under the Post-Conviction Procedure Act, a petition for post-conviction relief

must be filed within one year of the date of the final action of the highest state appellate

court to which an appeal is taken, or if no appeal is taken, within one year of the date on
which the judgement became final. T.C.A. § 40-30-202(a). Unless one of the enumerated

exceptions applies, a court does not have jurisdiction to consider an untimely petition. See

T.C.A. § 40-30-202(b). In the present case, the post-conviction petition was filed outside
the statute of limitations, and the trial court properly held that the petitioner failed to show

that one of the exceptions listed in the statute was applicable.



              IT IS, THEREFORE, ORDERED that the state’s motion to affirm the

judgment of the trial court under Rule 20, Tennessee Court of Criminal Appeals Rules, is

granted, and the judgment of the trial court is affirmed. It appearing that the petitioner is
indigent, costs of these proceedings are taxed to the state.



                                                   _____________________________
                                                   JERRY L. SMITH, JUDGE


CONCUR:


_____________________________
JOHN H. PEAY, JUDGE


_____________________________
DAVID H. WELLES, JUDGE




                                             -2-